DETAILED ACTION
	Claims 1-14, 16 and 19 are present for examination.
Claims 1, 16 and 19 have been amended.
Claims 15 and 17-18 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f). Such claim limitations are:  “first-level means for caching…”, “second-level means for caching ...” and “means for generating, based on a lookup address, a set index...” in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 3, lines 16-31 and page 14 lines 16-21 disclose that the corresponding structure for the “first-level means for caching...” is a L1 set associative cache (i.e., L1 BTB 68). Page 3, lines 16-31 and page 14, lines 16-21 disclose that the corresponding structure for the “second-level means for caching...” is a L2 set associative cache (i.e., L2 BTB 70). Page 3, lines 16-31; page 13, lines 31-35 and page 14 lines 1-12 disclose that the corresponding structure for the “second-level means for generating...” is indexing circuitry.  Thus, these claim limitations will be interpreted as covering these corresponding structures.

Allowable Subject Matter
Claims 1-14, 16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest indexing circuitry to generate, based on a lookup address, a set index identifying a selected set of cache entries in the first-level set-associative cache and/or a selected set of cache entries in the second-level set-associative cache to be looked up for information associated with the lookup address, wherein: the indexing circuitry is configured to generate the set index using an indexing scheme which maps the lookup address to the same set index for both the first-level set-associative cache and the second-level set-associative cache; and the apparatus comprises prediction circuitry to determine a predicted behaviour associated with the lookup address based on information cached in a cache entry of the first-level set- associative cache or the second-level set-associative cache associated with the lookup address as recited in claims 1 and 19; and indexing circuitry to generate, based on a lookup address, a set index identifying a selected set of cache entries in the first-level set-associative cache and/or a selected set of cache entries in the second-level set-associative cache to be looked up for information associated with the lookup address, wherein: the indexing circuitry is configured to generate the set index using an indexing scheme which maps the lookup address to the same set index for both the first-level set-associative cache and the second-level set-associative cache; and the apparatus comprises branch prediction circuitry to determine at least one of: a predicted branch instruction behaviour associated with the lookup address based on branch prediction information cached in a cache entry of the first-level set-associative cache or the second-level set-associative cache associated with the lookup address; and a predicted target address for a first taken branch instruction predicted to occur within a block of one or more instructions associated with the lookup address, based on branch target buffer information cached in a cache entry of the first-level set-associative cache or the second-level set- associative cache associated with the lookup address.as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 7, filed 05/02/2022, with respect to the rejection of claims 3-6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 05/02/2022, with respect to the rejection of claims 1-3, 5-14 and 18-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139